10-3928-cv
     Future Industries of America v. Advanced UV Light GmbH
 1
 2                                         UNITED STATES COURT OF APPEALS
 3                                            FOR THE SECOND CIRCUIT
 4
 5                                                 SUMMARY ORDER
 6
 7   Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
 8   January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
 9   court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court, a party must
10   cite either the Federal Appendix or an electronic database (with the notation “summary order”). A party
11   citing a summary order must serve a copy of it on any party not represented by counsel.
12
13          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
14   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
15   on the 19th day of October, two thousand eleven.
16
17   PRESENT:
18
19             JOSEPH M. MCLAUGHLIN,
20             JOSÉ A. CABRANES,
21             DEBRA ANN LIVINGSTON,
22                          Circuit Judges.
23
24
25   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
26   FUTURE INDUSTRIES OF AMERICA, INC.,
27
28                        Plaintiff-Appellant,
29
30                        -v.-                                                                  No. 10-3928-cv
31
32   ADVANCED UV LIGHT GMBH,
33
34                        Defendant-Appellee.
35   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
36
37
38   FOR APPELLANT:                                                Gerald Weiner (Judith Mauzaka, on the brief), Weinstein,
39                                                                 Weiner, Ignal, Napolitano & Shapiro, P.C., Bridgeport,
40                                                                 CT.
41
42   FOR APPELLEE:                                                 Gregory F. Hauser, Wuersch & Gering LLP, New York,
43                                                                 NY.
44

                                                                          1
1            Appeal from a judgment of the United States District Court for the District of Connecticut

2    (Janet C. Hall, Judge).

3            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

4    DECREED that the judgment of the District Court be AFFIRMED.

5            Plaintiff-appellant Future Industries of America, Inc. (“Future”) appeals from a judgment of the

6    District Court granting the motion to dismiss of defendant-appellee Advanced UV Light GmbH

7    (“AUVL”). See Future Indus. of Am., Inc., v. Advanced UV Light GMBH, No. 3:09-cv-966 (JCH), 2010 U.S.
8   Dist. LEXIS 90310 (D. Conn. Sept. 1, 2010). We assume the parties’ familiarity with the underlying

 9   facts and the procedural history of the case.

10           This appeal arises out of a two-count diversity action brought by Future against AUVL, a

11   German company, for breach of contract and unfair trade practices in violation of the Connecticut

12   Unfair Trade Practices Act (“CUTPA”), Conn. Gen. Stat. §§ 42-110a et seq. The contract between the

13   parties contained a forum selection clause granting jurisdiction to a German court, as well as a choice of

14   law clause dictating that the contract should be governed by German law. In deciding AUVL’s motion

15   to dismiss, the District Court ruled that the forum selection clause survived the termination of the

16   contract, that the clause was mandatory rather than permissive, and that the clause applied to both

17   Future’s common law claim and its statutory claim. On appeal plaintiff argues that each of these rulings

18   was in error.

19           Having conducted an independent review of the record, we find no error in the District Court’s

20   comprehensive analysis of plaintiff’s claims. Therefore, we AFFIRM the judgment on appeal for

21   substantially the same reasons stated by the District Court in its thorough and well-reasoned

22   Memorandum and Order of September 1, 2010.

23                                                   FOR THE COURT,
24                                                   Catherine O’Hagan Wolfe, Clerk of Court
25




                                                         2